Citation Nr: 1814343	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected right first metatarsal fracture with degenerative joint disease (DJD).

2.  Entitlement to a disability rating in excess of 10 percent for right first metatarsal fracture with DJD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to December 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from December 2008 and December 2009 rating decisions.  In the December 2008 rating decision, the RO, inter alia, denied entitlement to service connection for a back condition and denied entitlement to a disability rating in excess of 10 percent for right first metatarsal fracture with DJD.  After considering additional evidence and a July 2009 request from the Veteran to reopen his claims, the RO again denied the claims in a December 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) in March 2010, and the RO issued a statement of the case (SOC) in January 2013.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2013.

After completing additional development with respect to the Veteran's claims on appeal, the AOJ continued to deny the claims, as reflected in an September 2014 supplemental SOC (SSOC). 

The record reflects that the Veteran cancelled a Board hearing that was scheduled in January 2016.  See 38 C.F.R. § 20.704(e) (2017).

As regards the matter of representation, the Board notes that the Veteran has previously been represented by different parties in this appeal, including a private attorney and a Veterans Service Organizations (VSO).  Most recently, in June 2016, he again appointed Karl A. Kazmierczak, a private attorney, as his representative, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed and filed in June 2016.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for  service connection for a back disability, to include on a secondary basis,  is set forth below.  The claim for a disability rating in excess of 10 percent for service-connected right foot disability, to include on an extra-schedular basis, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in an October 2017 claim, the Veteran indicated that he is seeking service connection for a neck disability.  As this matter has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include notice of the current, correct procedures for filing a claim.  See 38 C.F.R. § 19.9(b) (2017).  See also 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23 -19.24) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While service records document a single complaint of back pain, there is no specific evidence or argument indicating that current, chronic back disability, to  include lumbar spine degenerative disc disease (DDD), had its onset during service; however, competent, probative medical opinions collectively  indicate that the Veteran's back disability is at least as likely as not etiologically related to the his service-connected right first metatarsal fracture with DJD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability, to include lumbar spine DDD, as secondary to service- connected right first metatarsal fracture with DJD, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the fully favorable disposition of the Veteran's claim for service connection for a back disability, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341   (1999).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that current back disability developed as a result of years of walking with a progressively pronounced limp which is a symptom associated with his service-connected right foot disability.  The Board notes that service connection has been in effect for right first metatarsal fracture with DJD since March 2000.  

The medical evidence shows that the Veteran has suffered from chronic back disabilities over the last several years, including lumbar spine degenerative disc disease (DDD).  An October 1999 treatment report noted that he had a history of prior surgery for herniated disc at L4-5 and L5-S1.  The Veteran has reported undergoing back surgery in 1993 and 2000.  A November 2012 VA treatment report specifically diagnosed multilevel degenerative changes, including disc osteophyte complexes at L1-2 and L3-4, and neuroforaminal stenosis of multiple lumbosacral spinal segments.  

Given this evidence, the remaining question is whether there is competent, credible, and probative evidence establishing a medical nexus between current back disability and either service or service-connected right foot disability.

The Veteran's service treatment records indicate that he complained of back pain on one occasion in August 1974.  The assessment was a muscle spasm.  There was no indication of back pain, however, during his December 1974 separation examination.  

At the outset, the Board notes that , while service records document a single complaint of back pain, there is no specific evidence or argument indicating that current, chronic, back disability, to include lumbar spine DDD, had its onset during the Veteran's active service.  Nonetheless, the Board finds that there is sufficient medical evidence of a secondary relationship between current back disability and service-connected right foot disability to warrant a grant of service connection.   

In support of his claim, the Veteran has provided multiple private medical opinions supporting a finding that his back disability is etiologically related to his service-connected right foot disability.  In a November 2012 letter, a private physician offered the opinion that it was not likely that the Veteran's altered gait would have caused lumbar disc herniations and that it was less likely than not that his lumbar spine DJD was the result of his military service.  The physician did, however, conclude that the Veteran's altered gait had the potential to exacerbate back pain and to exacerbate lumbar spine DJD.  As such, she opined that it was at least as likely as not that the Veteran's altered gait as a result of service-connected disability exacerbated back pain and lumbar spine DJD.  

Additionally, in a January 2015 report, another private clinician gave the opinion that the Veteran's back disabilities, including discopathy, was more likely than not caused by the service-connected right foot disability.  The clinician explained that the right foot disability resulted in limping, due to pain, causing an alternate biomechanics and weight bearing to the lower spine.   

In an additional September 2015 opinion, another private physician, C. N. B., M.D.,  indicated that the Veteran had an antalgic gait, and that his limp, which had been present for many years, "placed abnormal forces (micro trauma) on his spine."  The physician stated that it was his opinion, to at least the 90 percent level of probability, that the Veteran's current lumbar spine problems were due to his limp, which was the result of his service-connected right foot disability.  In providing the opinion, the physician noted the Veteran's medical history and that he had radicular pain and loss of muscular sensation in the right leg.  He further noted that the Veteran's symptoms, in his opinion, showed a direct relationship between the right foot disability and the lumbar spine disabilities.  

The Board finds that the foregoing medical opinions are fully informed, fully articulated, and well-reasoned.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, based on these opinions, the Board finds that all elements for service connection for a back disability, as secondary to service-connected right foot disability, are met.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.

In contrast to the positive medical evidence of record, in the report of a September 2008 VA examination, the VA examiner opined that the Veteran's back condition was not secondary to his right foot condition.  The examiner, however, did not provide any reasons for this opinion.  See Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Additionally, while the examiner noted that the Veteran had a normal gait, this finding was contradicted by a notation by another examiner in the same report, who indicated that the Veteran walked with a limp for many years, and that this has had to have contributed to his back pain.  The examiner's opinion, therefore, is of minimal probative value as to the determinative question considered herein. 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the probative medical opinions discussed  above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for back disability,, to include DDD, is  warranted.



ORDER

Service connection for a back disability, to include lumbar spine DDD, as secondary to service-connected right first metatarsal fracture with DJD, is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Board notes that a January 2018 examination request indicated that a new VA examination was being requested to assess the severity of the Veteran's service-connected right foot disability, and to obtain determinations in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the record indicates that a 30 percent disability rating may be warranted for the disability, as a result of severe right foot injury, as noted in a November 2017 VA examination report, in light of the pending examination request, together with contentions raised by the Veteran's representative in a December 2015 letter that an extra-schedular rating may be warranted for the right foot disability, any Board action on this matter would be premature at this juncture.  

The Board also notes that the Veteran is in receipt of receipt of Social Security Administration (SSA) supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination do not appear to have been obtained and may be relevant to the Veteran's remanded claim.  As such, on remand, the AOJ should undertake appropriate action to obtain outstanding SSA records.

While this matter is on remand,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through January 2018.  Accordingly, the AOJ should obtain all outstanding  records of VA evaluation and/or treatment of the Veteran since January 2018.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include consideration of whether the procedures for referral of the claim for extra-schedular consideration are invoked) prior to adjudicating the remaining matter on appeal.  Adjudication of the increased rating claim should include consideration of whether "staged" rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  The claim should be considered in light of all evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:


1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2018, to include any report(s) of VA examination scheduled in response to the January 2018 examination request.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim for a higher rating for service-connected right foot disability on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After accomplishing all requested action, as well as any additional action deemed warranted (to include consideration of whether he procedures for referral of the claim for extra-schedular consideration are invoked),  adjudicate the remaining increased rating claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority (to include, consideration of whether staged rating of the disability is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


